UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6879



LEAMON L. TATUM,

                                            Plaintiff - Appellant,

          versus


RICHARD LANHAM, Commissioner, Division of Cor-
rections; JOHN SANDSTORM, Division of Correc-
tions' Inmate Citation Adjuster; THOMAS PRICE,
Division of Corrections' Inmate Citation
Adjuster; LLOYD L. WATERS, Warden; WAYNE W.
LEASE, Correctional Officer I; G. WIBLE, Cor-
rectional Officer II,

                                           Defendants - Appellees,

          and


DIVISION OF CORRECTION; MARYLAND CORRECTIONAL
INSTITUTION,
                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
96-3899-S)


Submitted:   November 6, 1997          Decided:     November 25, 1997
Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leamon L. Tatum, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, Glenn T. Marrow, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Leamon A. Tatum appeals the district court's grant of summary

judgment in favor of the Defendant in his 42 U.S.C. § 1983 (1994),

action and the district court's grant of an extension of time for

the Defendant to respond to Tatum's complaint. We affirm.

     Addressing the Defendant's motion for summary judgment, we
note that the court twice informed Tatum of the necessity to

respond under Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975).
Despite these warnings, Tatum failed to respond with any evidence

meeting the standard set forth in Fed. R. Civ. P. 56. Thus, summary

judgment was properly entered in favor of the Defendant.
     Turning to the motion for an extension of time, we find no

abuse of discretion in the district court's grant of this motion

where the request came shortly after the expiration of the response
period. Accordingly, we affirm the district court in all respects.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                3